DETAILED ACTION
I.	Claims 14 and 18 have been cancelled.
II.	Claims 20-23 have been added.
III.	Claims 1-13, 15-17 and 19-23 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Kuo, Reg. No. 73,071 on 06/07/2021.

The application has been amended as follows: 
18. (Cancelled)

                            Examiner’s Statement of Reasons for Allowance
Claims 1-13, 15-17 and 19-23 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 05/27/2021.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 6, 12, and 16, generally, the prior art of record, United States Patent Application Publication No. US 20140309935 A1 to Ricci which shows proactive machine learning in vehicular environment; United States Patent Application Publication No. US 20050046584 A1 to Breed which shows asset system control arrangement and method; United States Patent Application Publication No. US 20140309789 A1 to Ricci which shows Vehicle Location-Based Home Automation Triggers; and United States Patent Application Publication No. US 20140344930 A1 to Foley which shows network eavesdropping detection, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “wherein in a real-time operation said teleprocessing device is configured to activate said AC signal generating device to thereby inject said set of N AC signals into the in-vehicle communication bus in such a low current level which is not interfering with either an active operation or with a deep sleep mode of the in-vehicle communication bus”; claim 6: “in a first real-time operation step, injecting said set of N AC signals into the in-vehicle communication bus by said AC signal generating device in such a low current level which is not interfering with either an active operation or with a deep sleep mode of the in-vehicle communication bus”; claim 12: “wherein the low current of the low current signal generating device and the low current of the low current measuring device are either AC or DC configured to such a level which is not interfering with either an active operation or with a deep sleep mode of the in-vehicle communication bus”; claim 16: “upon determining that the measured low current is lower than a preset current-threshold value, activate an alerts wherein the injected low current of the signal generating device and the low current of the current measuring device are AC or DC configured to a level which is not interfering with either an active operation or with a deep sleep mode of the in-vehicle communication bus”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431